NUMBER 13-15-00056-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


      IN RE ANDREW VANBLARCUM AND JAMES VANBLARCUM


                        On Petition for Writ of Mandamus.


                                         ORDER

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Per Curiam Order

       Relators, Andrew VanBlarcum and James VanBlarcum, filed a petition for writ of

mandamus and motion for emergency stay in the above cause on February 4, 2015.

Through this original proceeding, relators contend that the trial court erred in denying their

plea in abatement based on dominant jurisdiction.

       The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that said motion should be granted. The motion for emergency stay is

hereby GRANTED, and the trial court proceedings are ordered STAYED pending further

order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)
(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real party in interest, Nexus Integrity Management,

LLC, or any others whose interest would be directly affected by the relief sought, file a

response to the petition for writ of mandamus on or before the expiration of ten days from

the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the 5th
day of February, 2015.




                                                 2